/Citation Nr: 0513545	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of right acromioclavicular separation 
with traumatic arthritis and limitation of motion.

2.  Whether the reduction of the 10 percent evaluation to 
noncompensable effective November 2, 2004 for surgical scar 
of the right shoulder, status post Mumford procedure was 
proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
September 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted an increased rating of 100 percent based 
on surgical or other treatment necessitating convalescence 
effective July 12, 2001, and awarded a 20 percent rating for 
residuals of right acromioclavicular separation, effective 
December 1, 2001.  The veteran testified at an RO hearing in 
January 2002.  In October 2003, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.  The Board remanded this case in April 2004 for 
additional development, which subsequently was accomplished.  
In January 2005, the Appeals Management Center (AMC) in 
Huntington, West Virginia granted an increased rating of 30 
percent for residuals of right acromioclavicular separation 
with traumatic arthritis and limitation of motion, effective 
December 1, 2000 to July 12, 2001, and from December 2001 to 
present.

The veteran submitted testimony in the October 2003 Board 
hearing, which amounts to an informal claim of service 
connection for right arm weakness, as secondary to the 
service-connected residuals of right acromioclavicular 
separation.  Therefore, this issue is referred to the RO.

In the January 2005 rating decision, the AMC decreased a 10 
percent disability rating for surgical scar, right shoulder, 
status post Mumford procedure to 0 percent disabling.  In 
March 2005, the veteran's representative submitted a timely 
notice of disagreement to this issue.  A Statement of the 
Case addressing this issue is not of record.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  

Last, in the April 2004 Board remand, the Board alerted the 
RO to the veteran's representative's July 2003 statement, in 
which he raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability.  It does not appear that 
the RO addressed this issue.  Therefore, the Board again 
refers this issue to the RO.


FINDINGS OF FACT

The veteran's service-connected residuals of right 
acromioclavicular separation is manifested by subjective 
complaints of shoulder instability, dislocation, and locking 
in place; and objective evidence of some limitation of 
motion, arthritis, tenderness to palpation, painful motion, 
guarding, weakness, fatigue, lack of endurance, some 
functional impairment due to pain, and no dislocation or bone 
fracture.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent from 
December 1, 2000 to July 12, 2001, and from December 1, 2001 
to present for the service-connected residuals of right 
acromioclavicular separation with traumatic arthritis and 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Plate 
I, Diagnostic Codes 5003, 5010, 5200, 5201, 5202 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

The RO provided the veteran with a copy of the appealed 
February 2002 rating decision, a September 2002 statement of 
the case (SOC), and an April 2003 supplemental statement of 
the case (SSOC)  that discussed the pertinent evidence, and 
the laws and regulations related to a claim for an increased 
rating for residuals of right acromioclavicular separation.  
These documents essentially notified the veteran of the 
evidence needed to prevail on his claim.

In addition, in an April 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The April 2004 letter 
shows the evidence necessary to substantiate a claim of 
service connection rather than increased rating.  However, 
the Board finds that there is no prejudice to the veteran, as 
he was notified on the first page of the letter that the RO 
was working on the increased rating claim for the service-
connected shoulder disability.  He also subsequently was 
notified that the evidence necessary to substantiate his 
claim for an increased rating included federal, state and 
local, as well as private medical and personnel records.  
Moreover, in January 2001, the RO previously had notified the 
veteran that it was reviewing his claim for an increased 
rating for a service-connected shoulder disability and would 
evaluate all relevant evidence obtained.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letters dated in January 2001 
and April 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a February 2002 rating decision, the RO awarded 
a 100 percent convalescent rating effective July 12, 2001, 
and awarded a 20 percent rating for residuals of right 
acromioclavicular separation effective December 1, 2001.  In 
April 2004, after this case was remanded by the Board, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when a Board remand and subsequent RO actions "essentially 
cured the error in the timing of notice."  Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (Vet. App. April 14, 
2005).  While the notice provided to the veteran in April 
2004 was not given prior to the first AOJ adjudication of the 
claim, the April 2004 Board remand and subsequent RO actions 
corrected any procedural errors.  The notice was provided by 
the AOJ prior to the second transfer and certification of the 
veteran's case to the Board, and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, any defect with respect to the 
timing of the VCAA notice requirement was non-prejudicial, 
and VA's duty to notify the veteran has been satisfied.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA outpatient treatment reports and clinical records 
dated from December 2000 to December 2004, and a VA 
Vocational Rehabilitation file.  The Board finds that there 
are no additional medical treatment records necessary to 
proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in November 2004, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In September 2000, the veteran filed a claim for an increased 
rating for his service-connected residuals of right 
acromioclavicular separation.  

In a May 2002 notice of disagreement, the veteran stated that 
he has lost 50 percent or more of the use of his right arm, 
and that part of his clavicle was removed.  He stated that he 
had to quit his job as a foreman in a woodworking shop 
because he kept injuring his shoulder and could not handle 
the power tools anymore.  He indicated that he is currently 
in VA's Vocational Rehabilitation program in an RN program.  
He asserted that his pain is constantly at a 7 out of 10, and 
that his shoulder is painful to touch.  In November 2002, the 
veteran testified at a RO hearing that he cannot carry, lift, 
or do a lot of strenuous work due to the continuous pain in 
his right shoulder.  He noted that lifting, playing football 
with his boys, throwing a ball, and sometimes just sweeping 
or mopping caused him pain.  He stated that any type of 
exertion or pressure on the shoulder joint can cause it to 
pop out of place.  He also stated that he experiences pain on 
motion of his shoulder and cannot do anything above shoulder 
level.   He noted that in the morning it is really stiff and 
he cannot move it a whole lot until he puts heat on it.  On 
the worst days, he rates his pain at a 10 or better, and on 
average at a 6 or 7 depending on the weather.  The veteran 
stated that in January 2002 he was given medical permission 
to return to work, where he builds doors for homes and 
offices, but his boss had to lay him off because of the risk 
of his hurting his shoulder.  He indicated that he entered a 
Chapter 31 program to become a registered nurse, but he is 
worried about how his shoulder will continue to affect his 
work as a nurse, such as if he has to lift something or reach 
up high to get medication.  He reported that he could lift 
about 40 pounds with both arms.  

In the October 2003 Board hearing, the veteran testified that 
he has a bone spur in his clavicle that is very painful if 
anything touches his shoulder, even just putting on his coat.  
He stated that he performs most functions with his left arm, 
including driving, combing his hair, and picking up his 
children.  He noted that his right shoulder injury is on his 
major dominant side.  He stated that if he tries to bend his 
right arm too much, the pain increases where the bone spur 
is, so that it feels like somebody is running a knife through 
his shoulder.  He also noted that if he lays his arm in one 
position for two long, it starts to hurt.  On average, he 
stated that the pain is at a 7 to 7.5 on a daily basis; and 
on the worst days it is off the scales, particularly during 
weather changes.  The veteran also indicated that the 
orthopedic surgeon told him he had a little bit of arthritis 
in his right shoulder.  He stated that he has periods where 
his shoulder pops out, like if goes to pick something up 
heavy.  He also indicated that when he uses his shoulder, he 
hears popping and grinding sounds.  In sum, the veteran 
contends that the level of the veteran's service-connected 
residuals of right acromioclavicular separation entitles him 
to a higher disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to 
residuals of right acromioclavicular separation with 
traumatic arthritis and limitation of motion.  For this 
reason, the RO evaluated the veteran's service-connected 
disability by analogy under Diagnostic Code (DC) 5201 for 
limitation of motion of the arm, awarding a 30 percent 
rating, effective December 1, 2000 to July 12, 2001, and from 
December 1, 2001 to present.  38 C.F.R. § 4.71a.  The RO 
assigned a total convalescent rating of 100 percent based on 
shoulder surgical procedure from October 12, 2000 to December 
1, 2000, and from July 12, 2001 to December 1, 2001.  The 
Board will consider whether the veteran can receive a rating 
higher than 30 percent under DC 5201, or any other 
potentially applicable diagnostic codes, for the applicable 
time period.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion. These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003. 

The average normal range of motion of the shoulder is 0 to 
180 degrees of shoulder forward elevation (flexion), 0 to 180 
degrees of shoulder abduction, and 0 to 90 degrees of 
shoulder external and internal rotation.  38 C.F.R. § 4.71a, 
Plate I.  DC 5201 assigns a 30 percent rating for limitation 
of motion of the major arm midway between side and shoulder 
level, and a 40 percent rating for limitation of motion of 
the major arm to 25 degrees from side.  

Under DC 5200, ankylosis of scapulohumeral articulation on 
the major arm (note: the scapula and humerus move as one 
piece) is evaluated as 30 percent disabling for favorable 
ankylosis, abduction to 60 degrees, can reach mouth and head.  
A 40 percent rating is warranted for ankylosis intermediate 
between favorable and unfavorable.  A 50 percent rating is 
assigned for unfavorable ankylosis, abduction limited to 25 
degrees from side.

DC 5202 addresses other impairment of the humerus.  For the 
major arm, a 30 percent rating is warranted for recurrent 
dislocation of at scapulohumeral joint, with frequent 
episodes and guarding of all arm movements; or for malunion 
of with marked deformity.  A 50 percent rating is awarded for 
fibrous union of the humerus.  Nonunion of (false flail 
joint) gets a 60 percent rating.  An 80 percent rating is 
assigned for loss of head of (flail shoulder).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

A December 2000 VA physical therapy report shows complaints 
of constant pain with very little improvement in his shoulder 
since surgery.  The veteran stated that his orthopedic 
physician told him that he has scar tissue and that he needs 
to aggressively stretch internal rotation.  External rotation 
was to C6 on the right.  Internal rotation was to the 
posterior superior iliac spine on the right.  Right abduction 
was to 115 degrees and flexion to 150 degrees.  The physical 
therapy plan was to follow six to eight weeks for range of 
motion, flexibility, and strengthening.

A January 2001 VA physical therapy progress note shows a 
report that the veteran was sliding a board off of a pallet 
at work one week ago when it dropped and jarred his shoulder.  
The veteran was concerned he had reinjured his shoulder, but 
stated that he had been compliant with his home exercise 
program.  Active ranges of motion of the right shoulder 
showed flexion 0 to 138 degrees; horizontal abduction 0 to 
112 degrees; internal rotation to T10 and external rotation 
to C6.  There was tenderness to palpation over the 
supraspinatus insertion.  It was noted that the veteran may 
have flared up his rotator cuff tear.  The veteran stated 
that he works as tolerated.  He was instructed not to perform 
overhead activities for one week and to discontinue home 
exercise program until next visit, with the exception of 
general active range of motion therapy.

A January 2001 VA orthopedic clinical note shows the veteran 
is status post right shoulder arthroscopic subacromial 
decompression surgery performed on October 12, 2000.  Overall 
the veteran was reported as doing well, with occasional pain 
in his right shoulder.  He reportedly hurt his right shoulder 
at work a couple of weeks ago, but the pain was slowly 
getting better.  On physical examination, the veteran 
demonstrated good abduction and forward flexion strength and 
motion of his right shoulder.  He was encouraged to continue 
moving as tolerated and given Ibuprofen for three months.  He 
also was instructed to follow up in the orthopedic clinic in 
three months.

In March 2001, a VA examination report shows that the veteran 
continued to suffer from right shoulder pain 90 percent of 
the time.  He described the pain as sharp and burning and 
rated it as a 7 out of 10.  It was reported that depending on 
his arm position, the pain can radiate into his posterior arm 
and down to the elbow.  He reported that his shoulder gets 
stiff every night after returning home from work but does not 
swell or turn red or hot.  He does, however, develop the 
subjective sensation of burning inside the joint, which 
requires him to rest.  He indicated that his shoulder 
fatigues and has lack of endurance.  The shoulder itself does 
not give way, but will lock in place.  The veteran denied 
flare-ups in his symptoms but stated that they are basically 
similar every day.  He has good days and bad days but no real 
periods of increased symptoms.  He does not use adaptive 
aids.  A right shoulder arthroscopic subacromial 
decompression in October 2000 was noted.  The veteran 
reported more trouble with his shoulder now than before 
surgery, with a history of several right shoulder 
dislocations, but no subluxation.  He indicated his inability 
to continue performing the duties of his current job, and 
that he is worried about his future, as his bosses are 
beginning to be concerned.  He also stated that he cannot 
pick up his young son or play ball with his older kids.

Upon physical examination, the examiner reported that during 
flare-ups or following repetitive use, the veteran is 
additionally limited by pain.  Motion past 70 degrees of 
abduction was objectively painful, and there was objective 
evidence of tenderness to palpation in the axilla and in the 
anterior part of the joint.  The veteran had guarding of 
movement, but gave good effort despite this.  There was no 
evidence of edema, effusion, instability, weakness, redness, 
heat, abnormal movement, ankylosis, or constitutional signs 
consistent with inflammatory arthritis.  Right shoulder 
forward flexion was 105 degrees to active range of motion, 
and 120 degrees to passive with obvious pain.  Abduction was 
75 degrees to active range of motion and 135 degrees to 
passive range of motion with marked pain but good effort 
despite this.  External rotation was 70 degrees; internal 
rotation was 60 degrees.  While testing internal rotation, 
the veteran reportedly dropped the arm from pain and then 
self repeated the test with good effort.  Diagnostic and 
clinical tests included a right shoulder x-ray, which showed 
no evidence of fracture or dislocation involving the bones of 
the right shoulder.  No degenerative changes were identified.  
The diagnostic impression was right shoulder impingement 
syndrome with a torn anterior glenoid labrum, which has been 
surgically treated, and moderate arthropathy of the 
acromioclavicular joint.

A May 2001 VA orthopedic clinical note shows the veteran is 
seven months following arthroscopic shoulder decompression on 
the right side.  A labial tear was noted at the time of 
arthroscopy.  The veteran stated that the pain resolved after 
two or three months, but subsequently became quite severe, 
and has been interfering with his work as a carpenter.  The 
veteran reported a sense of instability in his shoulder on 
occasion, though it was difficult to distinguish from pain.  
Physical examination revealed forward flexion of 150 degrees, 
abduction of 150 degrees with positive impingement signs.  He 
had tenderness over the rotator cuff, and manipulation of the 
AC joint also elicited pain.  He had slight weakness of 
shoulder abduction and marked weakness of shoulder external 
rotation on the right.  It was noted that the x-rays taken 
two months ago were not of diagnostic quality, and he was 
sent for further films.

A May 2001 VA orthopedic clinical addendum shows a Neer 
impingement test was equivocal.  The veteran again reported 
no pain at rest, but with marked pain on manipulation of his 
shoulder or use of his shoulder.  X-rays, including a caudal 
view, revealed an excrescence of bone on the inferior surface 
of the acromion and mild changes in the AC joint.  It was 
suspected that the veteran required open acromioplasty and 
possibly a rotator cuff repair.  The examiner suggested that 
an MRI scan be obtained and that the veteran be scheduled for 
surgical intervention.

A June 2001 VA x-ray examination report shows subacromial-
subdeltoid bursal fluid, status post surgery, most likely in 
the region of the anterior labrum, and no evidence of rotator 
cuff tear.  A right shoulder x-ray done later in June 2001 
shows no significant bone or joint abnormality.  

A July 2001 VA pre-admission testing consult shows the 
veteran was scheduled for a right open distal clavicle 
resection, possibly Acromioplasty on July 12, 2001.

In December 2001, a VA orthopedic clinical note shows status 
post right Mumford procedure with open acromioplasty done in 
June-July 2001.  It was noted that the veteran had several 
episodes of swelling and pain in that area.  The swelling was 
of sudden onset and had receded after three days of 
conservative therapy with ice.  The shoulder was reportedly 
so painful that the veteran was no longer able to work in his 
profession, which deals with heavy lifting.  He is currently 
in vocational rehabilitation looking forward to beginning a 
course of study in radiation technology.  Upon physical 
examination, minimal tenderness was reported at the site of 
the distal clavicle resection, with no swelling.  Abduction 
of the arm was to approximately 100 degrees without pain.  
The veteran did not have the soft palpable mass that he did 
have previously back in October 2001.  The orthopedic 
physician noted that he thought the veteran had recurrent 
hematomas due to incidental trauma.  He did not think that 
anything surgically should be done at this point of time, as 
the veteran was responding to conservative therapy.  The 
physician noted that if the veteran had another one of the 
hematomas pop up, he wanted to put a needle in it and 
aspirate it to see if this is truly a bloody-type effusion.

A January 2002 VA chronic pain consult service shows a 
provisional diagnosis of shoulder/cervical disc disease.

A June 2002 VA medical record shows a history of pain in the 
right shoulder.  It was noted that the veteran had two 
surgeries in the area without pain relief.  The pain in the 
shoulder had been for eight years, rated as 10 out of 10.  
There were no motor deficits.  Upon physical examination, 
there was limited abduction and extension in the shoulder, 
local tenderness in the acromioclavicular area, and no 
obvious weakness.  Muscle strength was normal.

A December 2002 VA examination report shows that the veteran 
is currently in school studying to become a nurse.  He 
reportedly last formally worked in December 2001 making 
interior doors, but was terminated after five years because 
his shoulder would swell when he worked and the company did 
not want to be liable.  The veteran complained of right 
shoulder pain that burns and feels like a needle is trying to 
push through his skin, especially in the area of surgical 
scarring.  He also has a feeling that the shoulder joint is 
trying to pop in and out.  He rates the pain as a 6-7 out of 
10, and noted that he has about 20 minutes of morning 
stiffness that lasts until he takes a hot shower.  He 
reported that his shoulder swells after exertion but does not 
become red or hot.  He also indicated that his shoulder gives 
out when he is lifting or trying to use his arm above his 
head, and fatigues with lack of endurance, with no locking.  
On flare-ups, he rates his shoulder pain as a 10 out of 10.  
He reportedly has a flare at least once per month that lasts 
for three to four days.  He indicated that he does nothing to 
alleviate a flare, and it just resolves with time.  During a 
flare-up or following repetitive use, he reported that he is 
additionally limited by pain in the shoulder.  He denied the 
use of any adaptive aids.  The veteran indicated that his 
life is affected in that he can no longer work; he is a 
single parent, and has to maintain his house and yard with no 
help because his children are young, and he cannot afford 
help; he cannot work doing his chores for more than two hours 
at a time; he cannot build furniture, which is his hobby; he 
can only ride his motorcycle for about an hour because of the 
position in which he has to sit; and playing sports with his 
kids is completely out of the question, as he cannot throw 
overhead.  He indicated that he is currently trying to get a 
degrees as an RN and does not know if he can complete it, as 
his ability to write is decreased when he is doing 
schoolwork.

Upon physical examination, the examiner found painful motion 
in the right shoulder after 85 degrees of forward flexion and 
after 70 degrees of abduction.  During a flare-up or 
following repetitive use, the veteran will be additionally 
limited by pain.  There was no objective evidence of edema, 
effusion, instability, redness, heat, or abnormal movement.  
The shoulder was exquisitely tender to palpation over what 
seems to be a surgical screw.  The veteran had guarding of 
movement in the shoulder.  There was no ankylosis, or 
constitutional symptoms consistent with inflammatory 
arthritis.  During a flare-up or following repetitive use, 
the veteran was additionally limited by pain.  There was no 
objective evidence of painful motion, spasm, or tenderness.  
There was no postural abnormality or fixed deformity.  Right 
shoulder forward flexion was marked by pain at 85 degrees.  
Active range of motion was 110 degrees, and passive was 180 
degrees.  Abduction was marked by pain at 70 degrees.  Active 
range of motion was 90 degrees, and passive was 180 degrees.  
External rotation was 85 degrees to active range of motion 
and 90 degrees to passive; internal rotation was 55 degrees 
to active range of motion and 90 degrees to passive.  A right 
shoulder x-ray revealed resection of the lateral end of the 
clavicle since the last examination in October 2001 that had 
healed.  There was a gap of nearly 3 cm between the end of 
the clavicle and the acromion.  The diagnostic impression was 
status post right acromioclavicular separation with surgical 
decompression and distal clavicle resection.  

A January 2003 VA pain clinical note shows some laxity in the 
shoulder cuff at the top.  VA pain clinical notes in February 
2003 and March 2003 show shoulder pain unchanged since last 
visit, with intensity at about 5 out of 10. 

A March 2003 VA orthopedic consult note shows complaints of 
more pain in the right shoulder, particularly when he leans 
on this area or his clothing touches it.  Examination 
revealed full range of motion of the shoulder.  There was no 
redness or tenderness suggestive of inflammatory reaction.  
The orthopedic physician noted that the veteran had some 
tenderness over the AC joint, which was appropriately 
resected as documented by x-ray several months ago.  He 
indicated that there was no specific treatment for this, and 
that the veteran was likely to continue having some shoulder 
pain.

An April 2003 VA primary physician note shows the veteran's 
report of pain as a 6 out of 10, well controlled by pain 
medication.

In November 2003, the veteran was seen at the VA clinic for 
pain reassessment.  It was noted that the pain was at a 4 out 
of 10 and was of a constant burning and grinding quality, 
increased by lifting and throwing, and relieved by heat and 
cold alternating.  

A January 2004 VA pain assessment shows pain at a 7 out of 
10, with the worst being a 10 and the least being a 4.  The 
quality of the pain was described as dull and burning and 
sometimes pinching, and continuous.  Aggravating factors were 
reported as cold and exertion.  Alleviating factors were pain 
medication.  The veteran reported that the functional 
activities affected are sleep and normal activities.  He also 
reported that he is unable to function at work due to pain.

In June 2004, the veteran reported on a VA medical record 
that he has continuous pain in the right shoulder, which is 
controlled by medication.  He stated that the pain varies 
according to his activities.

An August 2004 VA primary physician note shows complaints of 
right shoulder pain, usually well controlled with pain 
medication, but today at a 9 out of 10 and dull and aching.  
The veteran stated that he moved all of his home furniture 
yesterday with no help, but denied any trauma.  Upon physical 
examination, the right shoulder was reported as having 
decreased abduction and external rotation.

In November 2004, the veteran reported on a VA nursing form 
that his pain was at a 4 out of 10 and that medication was 
helping to relieve the pain.

A November 2004 VA examination report shows tenderness and 
pain over the distal clavicle area, as well as over the 
rotator cuff region.  The veteran could actively abduct his 
shoulder to 90 degrees, and forward flex to 85 degrees with 
pain noted on both abduction and forward flexion over the 
distal clavicle area and the rotator cuff region.  The 
shoulder could be extended to 20 degrees with pain 
anteriorly.  He could rotate externally to 70 degrees, and 
internally to 45 degrees with pain and a grinding sensation 
over the shoulder area.  The impression was a postoperative 
arthroscopy and open resection of his distal clavicle for 
chronic AC joint orthotic pain.  It was noted that the 
veteran continued to have chronic pain over the shoulder 
area, particularly on increased activity and certain 
movements of the shoulder, with reduction of active range of 
motion of the shoulder.  The examiner also noted that the 
distal clavicle resection was performed because of the fact 
that he had a separation of his AC joint from a service-
connected injury.  He found that the veteran had subsequent 
arthritis over the distal clavicle area, which caused the 
persistent chronic pain to occur, necessitating the resection 
of the distal clavicle.  The examiner stated that "the 
degenerative arthritis over the AC joint was at least as 
likely as not caused by the service-connected injury."  He 
stated that "the service-connected injury caused the AC 
joint to separate, which caused the arthritis to occur or to 
develop over the AC joint.  Then, this caused the eventual 
resection of the distal clavicle in an attempt to relieve the 
pain about the shoulder area."  The examiner finally noted 
that repetitive use of the shoulder causes increased pain, 
weakness, fatigue, and lack of endurance, and this causes the 
veteran to stop what he is doing and rest for a while until 
the pain subsides.

As noted, the RO rated the veteran as 30 percent disabling 
under DC 5201.  In order to receive a higher 40 percent 
rating under this diagnostic code, the major arm must be 
limited to 25 degrees from the side.

The medical evidence of record shows that on a December 2000 
VA physical therapy report, right arm abduction was to 115 
degrees.  On a January 2001 VA physical therapy report, 
abduction was to 112 degrees.  A March 2001 VA examination 
report shows motion past 70 degrees of abduction was 
objectively painful.  Abduction was to 75 degrees to active 
range of motion, and 135 degrees to passive range of motion 
with marked pain.  A May 2001 VA orthopedic clinical note 
shows abduction to 150 degrees.  In December 2001, a VA 
orthopedic clinical note reports abduction to 100 degrees 
without pain.  A December 2002 VA examination report shows 
pain after 70 degrees of abduction; active range of motion to 
90 degrees, and passive range of motion to 180 degrees.  
Last, a November 2004 VA examination report shows the 
veteran's right shoulder could actively abduct to 90 degrees 
with pain.  While the evidence shows that the veteran has 
some limitation in abduction, it is not limited to 25 degrees 
from his side.  Therefore, a rating higher than 30 percent is 
not warranted under DC 5201.

The Board has considered whether a separate compensable 
evaluation may be made for limitation of motion of the 
shoulder due to arthritis under Diagnostic Code 5003 and 
5010.  Although arthritis previously was not found on VA 
medical records dated in March 2001 and December 2002, by 
November 2003, the VA pain clinic reported constant grinding 
pain.  Moreover, in November 2004, the VA examiner found that 
the veteran had arthritis over the distal clavicle area, 
which was "at least as likely as not" caused by the 
service-connected shoulder injury.  The examiner specifically 
stated that "the service-connected injury caused the AC 
joint to separate, which caused the arthritis to occur or to 
develop over the AC joint."  

A separate rating for limitation of motion, however, is not 
applicable.  Evaluations for distinct disabilities resulting 
from the same injury may be separately evaluated as long as 
the symptomatology for one condition is not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  
However, limitation of motion of the shoulder due to 
residuals of right acromioclavicular separation has been 
considered and compensated under the 30 percent evaluation 
already assigned under Diagnostic Code 5201.  To assign a 
separate evaluation for limitation of the motion of the 
shoulder as attributable to arthritis is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, Diagnostic Code 5003 and following notes.

Other diagnostic codes concerning the shoulder also would not 
result in a rating higher than 30 percent.  DC 5200, which 
addresses ankylosis of the scapulohumeral articulation, does 
not apply.  Although the medical evidence shows some 
limitation of motion of the shoulder, it was specifically 
reported on VA medical records dated in March 2001 and 
December 2002 that there was no ankylosis.  In addition, a 
rating higher than 30 percent cannot be granted under DC 5202 
for other impairment of the humerus, as there is no medical 
evidence of fibrous union of the humerus, or malunion.  A 
March 2001 VA x-ray examination report shows no evidence of 
fracture or dislocation involving the bones of the right 
shoulder.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows painful motion of the right shoulder, which is 
an important factor in assessing the level of disability 
involving any form of arthritis.  See 38 C.F.R. § 4.59.  The 
medical evidence also shows complaints of weakness and 
fatigability of the right shoulder, inability to engage in 
physical hobbies and household chores, as well as objective 
evidence of  tenderness to palpation and some limitation of 
motion.  As noted, however, the veteran's present level of 
disability, including functional loss due to pain, is 
contemplated by the 30 percent rating under DC 5201.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

Moreover, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  Although the veteran reported 
that he was laid off from his carpentry job because of his 
right shoulder disability, he also indicated that he is 
participating in Vocational Rehabilitation and studying to 
become a registered nurse.  The veteran's Vocational 
Rehabilitation file shows that in November 2001, it was found 
that the veteran's disabilities present restrictions on 
employability in occupations, for which similarly 
circumstanced non-disabled persons compete and qualify.  A 
December 2001 work capacity evaluation shows that the veteran 
could safely lift from the floor and carry up to 75 pounds on 
an occasional basis.  He also demonstrated the ability to 
push/pull up to 400 pounds using a wheelchair.  It was noted 
that the veteran had a limited range of motion, which could 
adversely affect his ability to tolerate or sustain work 
activities requiring reaching or lifting overhead with the 
right arm.  The veteran expressed an interest in returning to 
school to become a radiologic technologist or a registered 
nurse; and it was noted that modifications could be made, 
such as providing a lift for transferring invalid patients, 
or using radiologic equipment that would automatically raise 
or lower, to account for the shoulder disability.  An October 
2003 letter from a Vocational Rehabilitation counselor shows 
that the veteran began training for suitable employment in 
December 2001.  A March 2002 Special Report of Training shows 
that the veteran was enrolled in a nursing program, and that 
his shoulder was doing well since he was not using it much.  
Although the veteran has reported that his shoulder 
disability affects his employability in that he can no longer 
do physically demanding work, this does not amount to the 
level of marked interference with employment, as he is in the 
process of finding more suitable employment through 
Vocational Rehabilitation.  The veteran expressed concern in 
his November 2002 RO hearing for being unable to lift above 
his head in a nursing position; however, the Vocational 
Rehabilitation notes show that modifications to his position 
could be made to account for his shoulder disability.  
Furthermore, aside from the surgeries, for which the veteran 
already has received temporary 100 percent convalescent 
ratings, there is no evidence of frequent periods of 
hospitalization.  Overall, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 30 
percent rating DC 5201 for residuals of right 
acromioclavicular separation with traumatic arthritis and 
limitation of motion.  See 38 C.F.R. § 4.7.  Thus, the 
veteran's claim for an increased rating is denied.  In making 
this decision, the Board has considered the benefit of the 
doubt doctrine, but it does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of right acromioclavicular separation with 
traumatic arthritis and limitation of motion is denied.


REMAND

As noted in the Introduction, the AMC, in a January 2005 
rating decision, decreased the veteran's 10 percent 
disability rating for surgical scar, right shoulder, status 
post Mumford procedure to 0 percent disabling, effective 
November 2, 2004.  In March 2005, the veteran's 
representative submitted a timely notice of disagreement to 
this issue.  Since a notice of disagreement has been 
submitted with respect to this issue, a statement of the case 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  In doing so, the RO should ensure that the proper 
procedures for reduction in evaluation, pursuant to 38 C.F.R. 
§ 3.105(e), were followed.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

The VBA AMC must issue the veteran a 
statement of the case on the issue of the 
propriety of the reduction from 10 
percent to noncompensable for the 
veteran's surgical scar, right shoulder, 
status post Mumford procedure.  The VBA 
AMC should advise the veteran of the need 
to timely file a substantive appeal to 
perfect appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


